                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


YANT TESTING, SUPPLY & EQUIPMENT
CO. a Nebraska Corporation
                                                                   8:20CV64
                     Plaintiff,

       vs.                                                           ORDER

DAVID A. LAKNER, JR., an individual

                     Defendant.


       This matter is before the court on the court’s own motion pursuant to 28 U.S.C.

§ 455(a), which states: “Any . . . judge . . . of the United States shall disqualify himself in

any proceeding in which his impartiality might reasonably be questioned.” Because

counsel for the Defendant is from a firm on the standing recusal list of the undersigned,

she recuses herself from the above-designated case pursuant to 28 U.S.C. § 455(a).



       SO ORDERED.

       Dated this 14th day of February 2020.

                                                   BY THE COURT:

                                                  s/ Laurie Smith Camp
                                                  Sr. United States District Judge
